Title: To James Madison from Rufus King, 10 May 1803 (Abstract)
From: King, Rufus
To: Madison, James


10 May 1803, London. No. 97. “Upon farther search several Trunks of Papers respecting West Florida have been discovered, and upon my application orders were immediately given to deliver them to me. I have annexed Copies of the application, and Answer, in order that the manner may appear in which these Documents came into our possession.
“I am told by the Clerk who found them that there are amongst the Papers several Books containing Minutes of Grants and Surveys of Land, and I am in hopes these may be the Records of the Surveyor Generals Office.
“I have sent the Trunks to Mr. Erving the Consul, with directions to have them forwarded to you by the first Vessel bound to Alexandria or Baltimore.
“I likewise annex Copies of my Letter to Lord Hawkesbury, and of his Answer, respecting the Entry of American Vessels coming from New Orleans. The proposed provision will obviate the difficulties to remove which it has hitherto been requisite to incur the delay and Expense of an application to the privy Council.”
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); FC (NHi: Rufus King Papers); letterbook copy and copies of enclosures (ibid., vol. 55). RC 2 pp. In a clerk’s hand, signed by King.



   
   For King’s earlier efforts to find the West Florida records, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:356, 358 n. 2.



   
   King enclosed copies of an undated letter to Hawkesbury (dated 3 May 1803 in King’s letterbook) requesting the West Florida records confirming land grants made while the territory was in British possession (2 pp.) and Hawkesbury’s 10 May 1803 reply, covering a letter from W. Fawkener of the office of the Committee of the Privy Council for Trade to George Hammond, 7 May 1803, stating that the lords of the committee had ordered the records to be delivered to King (2 pp.).



   
   King’s 12 Mar. 1803 letter to Hawkesbury (2 pp.) explained that ships bringing American produce to Great Britain from the deposit at New Orleans were denied entry on the grounds of their being from a Spanish port, pointed out that the statute forbidding foreign vessels to bring even their own countries’ produce from ports other than those of their country was not meant to apply to this particular circumstance, and asked Hawkesbury to remove the impediments recently imposed on these importations. Hawkesbury’s 10 May 1803 reply enclosed a 7 May 1803 letter from John Sargent of the treasury to Hammond, stating that the lords of the committee for trade had directed that a clause be submitted to Parliament for permitting the importation of American goods brought down the Mississippi and loaded at the deposit (2 pp.).


